Detailed Action

Claim Rejection - 35 USC § 112 (a) & (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
 
The claim is non-enabled because the specification does not reasonably provide enablement for the views shown in the drawings. The specification (which includes the drawing disclosure in a design application because it is incorporated into the claim by the use of the phrase “as shown” or “as shown and described”) does not enable any person skilled in the art to make or use the invention commensurate in scope with this claim.
 
The scope of a design includes all that is shown in solid lines. If one cannot determine what the design looks like from the specification, the claim is not enabled. This claim is not enabled because the design's appearance is insufficiently disclosed.
 
The claim is indefinite because the appearance of the design cannot be determined without resorting to conjecture. The scope of a claim is definite only when it is supported by an enabling disclosure. A patent claim is invalid if it is not supported by an enabling disclosure. MPEP 2164. When the scope of protection sought exceeds what is enabled in the disclosure, the claim is indefinite.
 
The claim scope must be less than or equal to the scope of the enablement.
The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.
The claim is indefinite and non-enabled for the following reasons:

The claim is indefinite because there are only two views of the invention, which appear to be opposing views (a front and back, top and bottom, or left and right), because of the lack of additional views the three-dimensional configuration of the surfaces cannot be determined by the examiner making the overall appearance of the claim unclear. Therefore, the appearance of the claim cannot be reproduced by one skilled in the art without resorting to conjecture. The image below details some possible different interpretations of surfaces of the design:

    PNG
    media_image1.png
    714
    820
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    1060
    1215
    media_image2.png
    Greyscale


The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because the reproductions include coloring, in figure 1.2, that is not described in the specification, and the scope of the claimed design cannot be determined.

If the coloring identifies matter for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):
 
-- The portion of the design shown in the color pink is for the purpose of illustrating portions of the Sex Toy and forms no part of the claimed design. --

The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness that nothing regarding the design sought to be patented is left to conjecture.  
 
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). Any amendment to the claim must meet the written description requirement of 35 USC 112(a). That is, it must be apparent that applicant was in possession of the scope now being asserted at the time of filing. This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa. See 35 USC 132 and 37 CFR 1.121(f) for new matter. 
 
Each drawing sheet submitted after the filing date of an application must be identified as either "Replacement Sheet" or "New Sheet" pursuant to § 1.121(d). If a marked-up copy of any amended drawing figure including annotations indicating the changes made is filed, such marked-up copy must be clearly labeled as "Annotated Sheet" pursuant to § 1.121(d)(1). 
 
Conclusion
Accordingly, the claim stands rejected under 35 USC § 112(a) and (b) as set forth above. 
A response is required in reply to the Office action to avoid abandonment of the application. 

Notes on Correspondence
Applicant may contact examiner via email at landon.cassell@uspto.gov to arrange a time to discuss the
content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number.

The merits of the application may not be discussed via email unless the appropriate authorization for
email communication is place in the U.S. application at the USPTO. For those applications where
applicant wishes to communicate with the examiner via internet communication, e.g. email or video
conferencing tools see MPEP 502.03 II (Article 5) for more details.
 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not
attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
 

Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte
Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in
writing. Applicants may submit replies to Office actions in the following manner:
1) Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2) By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANDON THOMAS CASSELL whose telephone number is (571)272-5006. The examiner can normally be reached Mon - Fri 8:30 - 5:00.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on (571)272-6024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/L.T.C./
Examiner, Art Unit 2918

/SUSAN BENNETT HATTAN/Supervisory Patent Examiner, Art Unit 2918